


110 HR 5263 IH: Forest Landscape Restoration

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5263
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To encourage the collaborative, science-based ecosystem
		  restoration of priority forest landscapes on Federal lands under the
		  jurisdiction of the Bureau of Land Management and the Forest Service through a
		  joint Collaborative Forest Landscape Restoration Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Forest Landscape Restoration
			 Act.
		2.PurposeThe purpose of this Act is to encourage the
			 collaborative, science-based ecosystem restoration of priority forest
			 landscapes through a process that—
			(1)encourages
			 ecological, economic, and social sustainability;
			(2)leverages local
			 resources with national and private resources;
			(3)facilitates the
			 reduction of wildfire management costs, including through reestablishing
			 natural fire regimes and reducing the risk of uncharacteristic wildfire;
			 and
			(4)demonstrates the
			 degree to which—
				(A)various ecological
			 restoration techniques—
					(i)achieve ecological
			 health objectives; and
					(ii)affect wildfire
			 activity and management costs; and
					(B)the use of forest
			 restoration byproducts can offset treatment costs while benefitting rural
			 economies and improving forest health.
				3.DefinitionsIn this Act:
			(1)Covered federal
			 landsThe term covered Federal lands means Federal
			 lands under the jurisdiction of the Bureau of Land Management and National
			 Forest System lands.
			(2)FundThe
			 term Fund means the Collaborative Forest Landscape Restoration
			 Fund established by section 4(g).
			(3)ProgramThe term program means the
			 Collaborative Forest Landscape Restoration Program established under section
			 4(a).
			(4)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly.
			4.Collaborative
			 forest landscape restoration program
			(a)EstablishmentThe Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly, shall establish a Collaborative
			 Forest Landscape Restoration Program to select and fund ecological restoration
			 treatments for priority forest landscapes in accordance with applicable
			 law.
			(b)Compliance with
			 existing lawsAll activities
			 carried out under the program shall be carried out in compliance with section 7
			 of the Endangered Species Act of 1973 (16 U.S.C. 1536) and the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.).
			(c)Eligibility
			 criteriaTo be eligible for nomination under subsection (d) for
			 selection and funding under the program, a collaborative forest landscape
			 restoration proposal shall—
				(1)be based on a
			 landscape restoration strategy that—
					(A)is complete or
			 substantially complete;
					(B)identifies and
			 prioritizes ecological restoration treatments for a 10-year period across a
			 landscape that is—
						(i)at
			 least 50,000 acres;
						(ii)comprised
			 primarily of forested covered Federal lands, but may also include other
			 Federal, State, tribal, or private land;
						(iii)in
			 need of active ecosystem restoration; and
						(iv)accessible by
			 existing or proposed wood-processing infrastructure at an appropriate scale to
			 use woody biomass and small-diameter wood removed in ecological restoration
			 treatments;
						(C)incorporates—
						(i)the
			 best available science and scientific application tools in ecological
			 restoration strategies; and
						(ii)the
			 requirements for old-growth maintenance, restoration, and management direction
			 of paragraphs (2), (3), and (4) of subsection (f) and the requirements for
			 large-tree retention of subsection (f) of section 102 of Public Law 108–148 (16
			 U.S.C. 6512); and
						(D)does not include
			 the establishment of permanent roads;
					(2)be
			 developed and implemented through a collaborative process that—
					(A)includes multiple
			 interested persons representing diverse interests;
					(B)is transparent and nonexclusive or meets
			 the requirements for a resource advisory committee under section 205 of Public
			 Law 106–393 (16 U.S.C. 500 note); and
					(C)has an established
			 record of successful planning and implementation of ecological restoration
			 projects on covered Federal lands;
					(3)describe plans
			 to—
					(A)use fire for
			 ecological restoration and maintenance, where appropriate;
					(B)improve fish and
			 wildlife habitat, including for endangered, threatened, and sensitive
			 species;
					(C)maintain or
			 improve water quality;
					(D)prevent,
			 remediate, or control invasions of exotic species;
					(E)maintain or
			 decommission roads;
					(F)use woody biomass
			 and small-diameter trees produced from projects implementing the landscape
			 restoration strategy;
					(G)report annually on performance, including
			 through performance measures from the plan entitled the 10 Year
			 Comprehensive Strategy Implementation Plan and dated December
			 2006;
					(H)develop small
			 business incubators and provide employment and training opportunities to people
			 in rural communities, including contracts for monitoring activities,
			 through—
						(i)local private,
			 nonprofit, or cooperative entities;
						(ii)Youth
			 Conservation Corps crews or related partnerships, with State, local, and
			 non-profit youth groups;
						(iii)small or
			 micro-businesses; or
						(iv)other entities
			 that will hire or train a significant percentage of local people to complete
			 such contracts; and
						(I)take into account
			 any applicable community wildfire protection plan (as defined in section 101 of
			 Public Law 108–148 (16 U.S.C. 6511));
					(4)analyze the
			 anticipated cost savings resulting from—
					(A)reduced wildfire
			 management costs; and
					(B)a decrease in the
			 unit costs of implementing ecological restoration treatments over time;
					(5)estimate—
					(A)the annual Federal
			 funding necessary to implement the proposal; and
					(B)the amount of new
			 non-Federal investment for carrying out the proposal that would be leveraged by
			 Federal funding for ecological restoration treatments; and
					(6)be subject to any
			 other requirements that the Secretaries determines to be necessary for the
			 efficient and effective administration of the program.
				(d)Nomination
			 Process
				(1)SubmissionA collaborative forest landscape
			 restoration proposal shall be submitted to the Director of the Bureau of Land
			 Management for each State in which the covered Federal lands included in the
			 proposal are located and to the Regional Forester for the Forest Service Region
			 in which the covered Federal lands included in the proposal are located.
				(2)NominationA State Director of the Bureau of Land
			 Management or a Regional Forester may nominate collaborative forest landscape
			 restoration proposals for selection by the Secretaries.
				(3)DocumentationWith
			 respect to each collaborative forest landscape restoration proposal that is
			 nominated under paragraph (2)—
					(A)the State Director of the Bureau of Land
			 Management or Regional Forester making the nomination shall—
						(i)include a proposal to use Federal funds
			 allocated to the State Director of the Bureau of Land Management or Regional
			 Forester to fund those costs of planning and carrying out ecological
			 restoration treatments on covered Federal lands consistent with the landscape
			 restoration strategy that would not be covered by amounts transferred to the
			 Secretaries from the Fund; and
						(ii)provide evidence
			 that amounts proposed to be transferred to the Secretaries from the Fund during
			 the first 2 years following selection would be used to carry out ecological
			 restoration treatments consistent with the landscape restoration strategy
			 during the same fiscal year in which the funds are transferred to the
			 Secretaries; and
						(B)if the collaborative forest landscape
			 restoration proposal includes activities that would be carried out on land that
			 is not under the jurisdiction of the Secretaries, the State Director of the
			 Bureau of Land Management or Regional Forester making the nomination shall
			 provide evidence that the owner of the non-covered Federal land intends to
			 participate in, and provide appropriate funding to carry out, the activities on
			 the non-covered Federal land.
					(e)Selection
			 process
				(1)In
			 generalAfter consulting with any scientific and technical
			 advisory panels established under subsection (f), the Secretaries shall,
			 subject to paragraph (2), select the best collaborative forest landscape
			 restoration proposals that—
					(A)have been
			 nominated under subsection (d)(2); and
					(B)meet the
			 eligibility criteria established by subsection (c).
					(2)CriteriaIn
			 selecting collaborative forest landscape restoration proposals under paragraph
			 (1), the Secretaries shall give special consideration to—
					(A)the strength of the
			 ecological case of the proposal for landscape restoration and the proposed
			 restoration strategies;
					(B)the strength of
			 the collaborative process;
					(C)whether the
			 proposal would reduce the relative costs of carrying out treatments as a result
			 of the use of woody biomass and small-diameter trees;
					(D)whether the
			 proposal is likely to achieve reductions in long-term wildfire management
			 costs;
					(E)the strength of
			 the landscape restoration proposal and strategy; and
					(F)whether an
			 appropriate level of non-Federal investment would be leveraged in carrying out
			 the proposal.
					(3)LimitationThe
			 Secretaries may select not more than—
					(A)10 collaborative
			 forest landscape restoration proposals to be funded during any fiscal year;
			 and
					(B)2 collaborative
			 forest landscape restoration proposals in any 1 region of the National Forest
			 System to be funded during any fiscal year.
					(f)Advisory
			 panels
				(1)Scientific
			 advisory panelThe Secretaries shall establish a scientific
			 advisory panel comprised of not more than 12 experts in ecological forest
			 restoration and fire ecology to evaluate, and provide recommendations on, any
			 proposal that has been nominated under subsection (d)(2) and meets the
			 eligibility criteria established by subsection (c) with respect to—
					(A)the strength of
			 the ecological case of the proposal for landscape restoration and the proposed
			 restoration strategies; and
					(B)whether the
			 proposal is likely to achieve reductions in long-term wildfire management
			 costs.
					(2)Technical
			 advisory panelThe Secretaries may establish a technical advisory
			 panel comprised of experts in rural business development and the use of woody
			 biomass and small-diameter trees to evaluate, and provide recommendations on,
			 any proposal that has been nominated under subsection (d)(2) and meets the
			 eligibility criteria established by subsection (c) with respect to whether the
			 proposal is likely to reduce the relative costs of carrying out treatments as a
			 result of the use of woody biomass and small-diameter trees and provide local
			 economic benefit.
				(g)Collaborative
			 Forest Landscape Restoration Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Collaborative Forest Landscape Restoration Fund, to be used to
			 pay up to 50 percent of the cost of carrying out ecological restoration
			 treatments on covered Federal lands for each collaborative forest landscape
			 restoration proposal selected to be carried out under subsection (e),
			 consisting of—
					(A)such amounts as
			 are appropriated to the Fund under paragraph (5); and
					(B)any interest
			 earned on investment of amounts in the Fund under paragraph (3).
					(2)Expenditures
			 From FundOn request by the Secretaries, the Secretary of the
			 Treasury shall transfer from the Fund to the Secretaries such amounts as the
			 Secretaries determines are necessary to carry out ecological restoration
			 treatments under paragraph (1).
				(3)Accounting and
			 Reporting SystemThe Secretaries shall establish an accounting
			 and reporting system for the Fund.
				(4)Authorization of
			 AppropriationsThere is authorized to be appropriated to the Fund
			 $40,000,000 for each of fiscal years 2008 through 2018, to remain available
			 until expended.
				(h)Program
			 Implementation and Monitoring
				(1)Work
			 PlanNot later than 180 days after the date on which a
			 collaborative forest landscape restoration proposal is selected to be carried
			 out, the Secretaries shall create, in collaboration with the interested
			 persons, an implementation work plan and budget to implement the collaborative
			 forest landscape restoration proposal that includes—
					(A)a description of
			 the manner in which the proposal would be implemented to achieve ecological and
			 community economic benefit, including capacity building to accomplish
			 restoration;
					(B)a business plan
			 that addresses—
						(i)the
			 anticipated unit treatment cost reductions over 10 years;
						(ii)the
			 anticipated costs for infrastructure needed for the proposal;
						(iii)the projected
			 sustainability of the supply of woody biomass and small-diameter trees removed
			 in ecological restoration treatments; and
						(iv)the
			 projected local economic benefits of the proposal; and
						(C)documentation of
			 the non-Federal investment in the priority landscape, including the sources and
			 uses of the investments.
					(2)Project
			 implementationAmounts transferred to the Secretaries from the
			 Fund shall be used to carry out ecological restoration treatments that
			 are—
					(A)consistent with
			 the landscape restoration proposal and strategy; and
					(B)identified through
			 the collaborative process described in subsection (c)(2).
					(3)Annual
			 ReportThe Secretaries, in collaboration with interested persons,
			 shall prepare an annual report on the accomplishments of each selected
			 collaborative forest landscape restoration proposal that includes—
					(A)a description of
			 all acres (or other appropriate unit) treated and restored through projects
			 implementing the landscape restoration strategy;
					(B)an evaluation of
			 progress, including performance measures and how prior year evaluations have
			 contributed to improved project performance;
					(C)a description of
			 community benefits achieved, including any local economic benefits;
					(D)the results of the
			 multiparty monitoring, evaluation, and accountability process under paragraph
			 (4); and
					(E)a summary of the
			 costs of—
						(i)treatments;
			 and
						(ii)relevant fire
			 management activities.
						(4)Multiparty
			 MonitoringThe Secretaries,
			 in collaboration with interested persons, shall use a multiparty monitoring,
			 evaluation, and accountability process to assess the positive or negative
			 ecological, social, and economic effects of each project implementing a
			 selected collaborative forest landscape restoration proposal for not less than
			 15 years after project implementation commences.
				(i)ReportNot
			 later than 5 years after the first fiscal year in which funding is made
			 available to carry out ecological restoration projects under the program, and
			 every 5 years thereafter, the Secretaries shall submit a report on the program,
			 including an assessment of whether, and to what extent, the program is
			 fulfilling the purposes of this Act, to—
				(1)the Committee on
			 Energy and Natural Resources of the Senate;
				(2)the Committee on
			 Appropriations of the Senate;
				(3)the Committee on
			 Natural Resources of the House of Representatives; and
				(4)the Committee on
			 Appropriations of the House of Representatives.
				
